The defendant, desiring to remove two large cases of merchandise from his store in the city of New York, placed a pair of skids from a truck across the sidewalk to the steps of the store. It would have taken not more than five minutes to remove the cases from the store to the truck. After the skids had been there about two minutes, the plaintiff came along the sidewalk, and seeing the skids in her pathway turned toward the store and attempted to pass around the skids, and in doing so she slipped upon the steps and was injured; and then she brought this action to recover damages. *Page 257 
The defendant had the right to place the skids across the sidewalk temporarily for the purpose of removing the cases of merchandise. Every one doing business along a street, in a populous city, must have such a right, to be exercised in a reasonable manner, so as not to unnecessarily incumber and obstruct the sidewalk. When the plaintiff found this obstruction in her pathway, she had the option, either to wait a couple of minutes, or to cross the street and pass upon the other sidewalk, or to pass around the truck in the street, or to take the way she selected. The defendant was under no obligation to furnish her a safe passage-way around the obstruction. (People v.Cunningham, 1 Denio, 524, 530; Commonwealth v. Passmore, 1 Serg.  Rawle, 219; People v. Horton, 64 N.Y. 610.)
The defendant owed the plaintiff no duty to see that its steps were in an absolutely safe conditton for travel, and it does not appear that they were dangerous under such circumstances as to charge him with carelessness, even if that would have been sufficient to impose any liability upon him in this case.
We think the judgment should be affirmed.
All concur, except RUGER, Ch. J., not voting.
Judgment affirmed.